Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-5
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (PGPUB: 20160182973) to (Winograd) in view of (PGPUB: 20150325246) to (Pun).
Regarding claim 1, obtaining at a receiver device, a first version of multimedia content including audio and video components having watermarks embedded into at least one of the 5 audio and video components, where the embedded watermarks include interval codes containing a first timing information, the multimedia content being received through a communication channel, wherein the first version of the multimedia content contains a metadata stream that includes second timing information for content samples in a second timing system, decoding and rendering the received first version of the multimedia content. …detecting watermarks on the first version of the multimedia content to obtain the first timing information for content samples in a first timing system, wherein the first timing information comprises an interval code that is associated with a received content sample; and extracting metadata from the metadata stream in the received first version of multimedia content, wherein the metadata includes a second timing information that is associated with a received content sample.(Winograd, P. 24, 29, 30-31, 35, 37, 45, 50, 133,-134, 145, 148, 149, )
Winograd fails to specifically teach decoding and rendering received multimedia 
content while simultaneously detecting watermarks.
Pun teach decoding and rendering received multimedia content while simultaneously 
detecting watermarks. (Winograd P. 79 – extracting and restoring the watermark segments simultaneously)
Therefore, it would have been obvious to one of ordinary skill in the art before the 


Regarding claim 2, Winograd in view of Pun teach the method, the first timing information, the second timing system. 
Winograd further teach DASH timeline specified by at least two types of metadata carried in the metadata stream including: timing information in DASH MPD including period start time that specifies the start time of a period and MPD availability start time that is the anchor for the 25 MPD in wall-clock time in UTC for live streaming; and the presentation time of the content sample being rendered which is specified as an offset from the period start time and defined in one or more codecs. (Winograd P. 28, 129-130, 133, 159-160, 162, 173-174)

Regarding claim 3, Winograd in view of Pun teach the method, the first timing information, the second timing system, the signaling file created contains information selected from the group. 
Winograd further teach description of the media component embedded with a watermark containing a payload containing a server code and interval code. (Winograd, P. 24, 29, 30-31, 35, 37, 45, 50, 133,-134, 145, 148, 149)
Content identifier for the segment associated with the extracted service code and interval code. (Winograd P.46,)
Winograd P. 60, 77-78, 149-150, 152)
Service signaling including the URLs used by the receiver to report usage data and DASH MPD; application signaling including URLs for downloading, launching and management of broadcast applications. (Winograd P. 42, 58-59, 109, 137, 142, (table 2 pg. 10) - usage monitoring info communicated via the internet)
Dynamic events associated with the content segment from which the service code and interval code are extracted. (Winograd P. 147, 149, 156-157, 159-160, 163, 171, 176, 180, -dynamic interactive supplementary information relating to the content or ad can be accessed using certain URL)
	
Regarding claim 4, Winograd in view of Pun teach the method, the first timing information, the second timing system, the creating a signaling file takes place at a location. 
Winograd further teach a television production stage prior to the direct transmission to consumers; a television station production stage prior to transmission to network operators and a consumer receiver. (Winograd P. 32, 37, 156, 165- content is embedded with watermarks using an embedder by domain member consisting of such as content producer 114, broadcaster 118, prior to distribution to viewer)

Regarding claim 5, Winograd in view of Pun teach the method, the first timing information and system, the second timing system, the signaling file created contains information. 
Winograd P. 34, 35, 39, 44, 48, (table 2, pg. 10), 140, 160- mapping with look up, maps an associated interval code to service time which is a time value on a service timeline associated with a service, duration between the current media time and a future media time )


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RONG LE/Primary Examiner, Art Unit 2421